MORRIS, Judge.
G.S. 20-227, G.S. 20-19 (e) and G.S. 20-231 are the operative statutory provisions in defendant’s first contention and before setting forth defendant’s basic argument it would be helpful to review those three critical sections.
*119Under G.S. 20-227, enacted in 1969,
“No license to operate a motor vehicle in North Carolina shall be issued to an habitual offender,
(1) For a period of five years from the date of the judgment of the court finding such person to be an habitual offender and
(2) Until the privilege of such person to operate a motor vehicle in this State has been restored by judgment of the superior court division.”
G.S. 20-19 (e), enacted in its present substantive form in 1957, essentially provides that “when a license is revoked because of a third or subsequent conviction for driving or operating a motor vehicle while under the influence of intoxicating liquor or while under the influence of an impairing drug, occurring within 5 years after a prior conviction, the period of revocation shall be permanent; provided, that the Division may, after the expiration of three years, issue a new license . . .” upon compliance with certain conditions of behavior.
Finally, G.S. 20-231, enacted in 1969, provides in pertinent part that “ [n] othing in this Article shall be construed ... so as to preclude the exercise of the regulatory powers of any division, agency, department or political subdivision of this State having the statutory authority to regulate such operation and licensing.”
Defendant, citing G.S. 20-231 and G.S. 20-19 (e), contends that the trial court’s entry of judgment abrogated the Division of Motor Vehicles’ discretionary authority to regulate certain licensing procedures. We disagree.
Our Supreme Court in Cab Co. v. Charlotte, 234 N.C. 572, 577, 68 S.E. 2d 433 (1951), stated the general principle of statutory interpretation that “. . . when the provisions of related statutes are irreconciliable, under reasonable interpretation, and one must give way to the other, ordinarily the last in point of enactment will prevail as being the latest expression of the legislative intent.” We do not reach the question of whether these statutes are indeed irreconcilable, but suffice it to say that the five-year period of G.S. 20-227 must prevail over the three-year provision under G.S. 20-19 (e) and we further hold that G.S. 20-227 does not undercut or abrogate the powers *120vested in the Division of Motor Vehicles under G.S. 20-231. Once the habitual offender provisions are invoked, the seemingly inapposite statutory provisions must yield.
Defendant further contends that G.S. 20-222, which provides that the Commissioner “shall certify” a defendant’s driving record for purposes of an habitual offender prosecution, fails to articulate any standard as to when the record is to be forwarded to the District Attorney and thus constitutes an unconstitutional grant of legislative authority. We disagree.
When read critically, this statute requires transmission of the record within a reasonable time period and we can find no unconstitutional delegation of legislative power to the Commissioner. Simply stated, there is no constitutional infirmity under this statute.
Wherefore, the judgment of the trial court is
Affirmed.
Judges Parker and Martin concur.